Citation Nr: 0739039	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-12 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for varicose veins of the 
right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from June 1957 to April 
1959, and from September 1961 to September 1964.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

Varicose veins of the right lower extremity are not shown in 
service or the initial post separation year; and competent 
evidence of varicose veins has not been presented.


CONCLUSION OF LAW

Varicose veins of the right lower extremity were not incurred 
in or aggravated by active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
April 2004 essentially complied with statutory notice 
requirements as outlined above.  This notice was provided 
prior to the initial adjudication of the claims.  Therein, VA 
notified the appellant of the evidence obtained, the evidence 
VA was responsible for obtaining, and the evidence necessary 
to establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  Also, VA 
notified the appellant that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.  

VA sent additional VCAA letters to the appellant in May and 
September 2004.  The September 2004 VCAA letter addressed the 
claims of service connection and increased rating.  

The Board is cognizant that notice of the disability rating 
and effective date elements was not provided until March 
2006, after the initial rating decision.  This is error and 
presumed prejudicial to the appellant unless VA can 
demonstrate otherwise.  Sanders v. Nicholson, 487 F. 881 
(Fed. Cir. 2007).  In this case, the Board finds that there 
is no prejudice to the appellant in this timing error because 
the claims are denied, as discussed in the following 
decision, and the benefit sought could not be awarded even 
had there been no timing defect; as such, the appellant is 
not prejudiced by a decision in this case.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folder.  Additionally, the appellant was afforded 
a VA examination in June 2006 and the opportunity to appear 
for a hearing.  The appellant appeared for a Decision Rating 
Officer's conference in February 2005.  He also requested a 
Travel Board hearing.  This hearing was scheduled and the 
appellant was notified by letter of the hearing time and 
place.  He failed to report for the Travel Board hearing.  
The appellant further indicated in April 2004 that he had no 
additional medical evidence to submit in support of his 
claims.  We find that there is no indication that there is 
any additional relevant evidence to be obtained either by the 
VA or by the appellant, and there is no other specific 
evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection


Initially, the Board notes the appellant served briefly 
during the Vietnam Era.  He is not a combat veteran and he 
does not assert that his claimed varicose veins of the right 
lower extremity are a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Cardiovascular disease shall be considered to have been 
incurred in or aggravated by service although not otherwise 
established during the period of service if manifested to a 
compensable degree within one year following service in a 
period of war or following peacetime service on or after 
January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for varicose veins of the right lower extremity.  
Here, the appellant's service medical records, including 
reports of separation examination dated March 1959 and August 
1964, are silent for varicose veins of the right lower 
extremity.  Similarly, report of VA examination dated June 
2004 is silent for varicose veins of the right lower 
extremity.  The appellant reported at a February 2005 
informal conference with a Decision Rating Officer that he 
had right lower extremity varicose veins during his first 
period of service, but this was ignored because the left 
lower extremity varicose veins were more symptomatic.  Post 
service, there are no documented findings for varicose veins 
of the right lower extremity, and the appellant reports that 
that he has not medical evidence to support the claim.  There 
is essentially no evidence other that the appellant's own 
report of varicose veins of the right lower extremity to 
support the claim.  However, the Board finds that the 
appellant is not competent to provide a medical diagnosis in 
this matter.  Bostain v. West, 11 Vet.App. 12, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see 
also, Routen v. Brown, 10 Vet.App. 183, 196 (19997)("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").  Accordingly, the claim is 
denied as there is no reliable evidence of varicose veins of 
the right extremity in service or during initial post 
separation year, and because competent evidence has not been 
presented showing any current varicose vein disability of the 
right lower extremity.

Even if the Board were to accept that varicose veins are 
visible and within the realm competence of a layman to 
identify, the preponderance of the evidence is against the 
claim.  The argument that service personnel concentrated on 
the other leg rings hollow.  The veteran had numerous 
evaluations during service.  The vascular system and the 
lower extremities were described as normal except for the 
left lower extremity and a fracture of the right fibula.  The 
normal findings on examinations disclose that the other 
extremity was not ignored.  The right lower extremity was 
certainly not ignored when the fracture was treated.  Equally 
important, there is no reliable proof of varicose veins in 
the right lower extremity in proximity to service or within 
decades of separation from service.  Here the veteran has 
been advised to submit evidence.  Other than his own 
statements, there is no proof of the disability during 
service, shortly after separation or currently.  In this 
case, the normal in-service findings are more probative than 
his own unsupported lay statement.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for varicose veins of the right lower 
extremity is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


